Case 2:19-cv-05822-RGK-JEM Document 12 Filed 01/05/20 Page 1 of 3 Page ID #:31




 1   Peter E. Perkowski (SBN 199491)
     peter@perkowskilegal.com
 2   PERKOWSKI LEGAL, PC
     445 S. Figueroa Street
 3   Suite 3100
     Los Angeles, California 90071
 4   Telephone: (213) 426-2137
 5   Attorneys for Plaintiff
     SPLASH NEWS AND PICTURE AGENCY, LLC
 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
     SPLASH NEWS AND PICTURE                    Case No.: 2:19-cv-5822 RGK (JEMx)
11   AGENCY, LLC                                   Hon. R. Gary Klausner
12               Plaintiff,                     RESPONSE TO ORDER TO SHOW
13                                              CAUSE RE DISMISSAL FOR LACK
     v.                                         OF PROSECUTION (ECF 11)
14   ONIKA TANYA MARAJ p/k/a NICKI
     MINAJ et al.,
15
                 Defendants.
16

17

18

19         Plaintiff Michael Grecco Productions, Inc., responds to the Court’s Order to
20   Show Cause re Dismissal for Lack of Prosecution (ECF 11) as follows:
21         1.    The complaint was filed on July 5, 2019. Three days later, on July 8,
22   2019, the clerk of court issued a summons in this matter (ECF 7).
23         2.    Before filing the Complaint, counsel for plaintiff had been engaged in
24   discussions with attorneys who represented defendant, Sonya Guardo of the New
25   York law firm of Grubman Shire Meiselas & Sacks, P.C., about resolving the dispute
26   with defendant. On July 23, 2019, undersigned counsel emailed Ms. Guardo a copy
27   of the complaint and asked whether she was authorized to accept of waive service on
28   behalf of defendant.
                                               1
                                  RESPONSE TO OSC RE DISMISSAL
Case 2:19-cv-05822-RGK-JEM Document 12 Filed 01/05/20 Page 2 of 3 Page ID #:32




 1         3.    On July 24, 2019, Ms. Guardo responded that her firm no longer
 2   represented defendant and therefore was not authorized to accept or waive service.
 3   Ms. Guardo offered to inform undersigned counsel of defendant’s new counsel as
 4   soon as it was determined.
 5         4.    On August 15, 2019, undersigned counsel for plaintiff engaged the
 6   services of a litigation-support-services firm, BFRM Legal, to locate defendant and
 7   serve her with process. BFRM Legal made several attempts at service at an address
 8   thought to be a residence of defendant. The attached Affidavit of Brian Mantilla, and
 9   attachments, describe the efforts of BFRM Legal in detail.
10         5.    On August 21, 2019, undersigned counsel requested a Lexis report
11   showing known addresses and associations of defendant. The report was received the
12   same day but did not reveal any addresses for defendant that were not already known
13   or suspected.
14         6.    On August 31, 2019, a celebrity photographer familiar with defendant
15   provided an additional address for defendant. That address was provided to BRFM
16   Legal, which attempted service.
17         7.    On September 9, 2019, undersigned counsel requested a skip-trace be
18   performed for defendant. The search revealed an additional address, which BFRM
19   Legal used to attempt service.
20         8.    On September 17, 2019, undersigned counsel asked Ms. Guardo for
21   information about defendant’s current representation. The next day, September 18,
22   Ms. Guardo responded that defendant was now represented by Dina Lapolt, an
23   entertainment lawyer in Los Angeles.
24         9.    On September 18, 2019, undersigned counsel sent an email to Dina
25   Lapolt with a copy of the summons and complaint and asked whether she was
26   authorized to accept or waive service. Ms. Lapolt did not reply.
27         10.   On November 1, 2019, undersigned counsel sent a process server to a
28   location in Los Angeles where defendant was schedule to make an appearance. The
                                               2
                                  RESPONSE TO OSC RE DISMISSAL
Case 2:19-cv-05822-RGK-JEM Document 12 Filed 01/05/20 Page 3 of 3 Page ID #:33




 1   location was blockaded and inaccessible, and defendant was protected by bodyguards
 2   at all times.
 3          11.      Undersigned counsel believes that it will be impossible to serve
 4   defendant directly because (a) in public she is accompanied by a team of bodyguards,
 5   (b) a current resident address in Los Angeles is difficult to confirm, and (c) the
 6   resident addresses in Los Angeles that are associated with her are gated communities
 7   and therefore inaccessible.
 8          12.      Plaintiff respectfully requests that the Court discharge the Order to Show
 9   Cause so as to allow plaintiff to seek leave to serve plaintiff by alternate means—
10   namely, to serve her known representative Dina Lapolt, a Los Angeles entertainment
11   attorney.
12

13   Dated: January 5, 2020            Respectfully submitted,
14                                     PERKOWSKI LEGAL, PC
15

16                                     By:    /s/ Peter Perkowski
                                             Peter E. Perkowski
17
                                             Attorneys for Plaintiff
18                                           SPLASH NEWS AND PICTURE
                                             AGENCY, LLC
19

20

21

22

23

24

25

26

27

28
                                                   3
                                     RESPONSE TO OSC RE DISMISSAL
